DETAILED ACTION

This is the initial Office action based on the application filed August 26, 2021.
Claims 1-15 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed 08/26/2021 has been considered.  An initialed copy of Form 1449 is enclosed herewith.

Examiner’s Note
Claim 1 recites a memory “configured to store” instructions that when executed cause a device to perform steps.  In its broadest form, this limitation would encompass any memory configured to store data.  The memory is not “actively” storing the data or instructions but is merely configured to store the data or instructions.  For the rejections below, the limitation was rejected as if it read “a memory storing instructions” that are executed by the processor causing the electronic device to perform steps.  The same is true for claims 2-7 and claims 8-10 are objected to as depending from a rejected base claim.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title recites an electronic device and a method for using the electronic device.  The abstract mentions reducing power consumption of the electronic device and also limiting operations of an application of the electronic device which are both descriptive of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raleigh (US 2013/0132854). 

Regarding claim 1, Raleigh discloses:
a processor (see at least paragraph 377); 
a display (see at least paragraph 54); 
communication circuitry (see at least fig 1D); and 
a memory configured to store instructions that, when executed by the processor, cause the electronic device to (see at least paragraph 377): 
control the display to display a user interface including a button for controlling a use of the communication circuitry by an application running in a background (see at least paragraphs 1672, data usage settings including service policies including allow app or restrict app; paragraph 1673, callback if an app changes from running in the background to running in the foreground or vice versa or when the app is shut down); 
in response to a first user input, change a state of the button to an on state (see at least fig 7H, background data showing on/off selection button; paragraph 736, user change settings selecting topics presented through the UI); 
in response to a second user input, execute an application in a foreground (see at least paragraph 1671, user provide settings and start/stop/foreground/background instructions; paragraph 1673, app changes from running in the background to running in the foreground or vice versa); 
in response to a third user input, change a state of the application from running in the foreground to running in the background (see at least paragraph 1673, app changing from background to foreground and vice versa; paragraph 1255, user bringing background notifications to the foreground); 
control, based on identifying that the application running in the background satisfies at least one condition while the button is in the on state, a setting related to the communication circuitry such that the application running in the background is restricted from using the communication circuitry (see at least fig 7H, background data showing on/off selection button; paragraph 736, user change settings selecting topics presented through the UI; paragraph 1659, mobile data limit, restrict background data for each app); 
control, based on identifying that the application is included in a first list stored in the memory, the setting related to the communication circuitry such that the application running in the background is not restricted from using the communication circuitry even if the application running in the background satisfies the at least one condition while the button is in the on state (see at least paragraphs 792-796; white list of applications allowed; paragraph 1327, if service usage exceeds a threshold the user is notified, user selects a service policy that allows video chat services until the services reach a threshold and the service policy switches to voice only and restricts the video data; paragraph 1659, mobile data limit, restrict background data); and - 56 -DOCKET NO. SAMS07-00318PATENT 
control, based on identifying that the application is included in a second list stored in the memory, the setting related to the communication circuitry such that the application running in the background is restricted from using the communication circuitry regardless of the at least one condition (see at least paragraphs 792-796, black list of applications not allowed)

Regarding claim 2, the rejection of claim 1 is incorporated, and Raleigh further discloses:
monitor how much the communication circuitry is used by the application when the application is running in the background; and determine whether the application running in the background satisfies the at least one condition based on the monitoring result (see at least paragraph 1327, if service usage exceeds a threshold the user is notified, user selects a service policy that allows video chat services until the services reach a threshold and the service policy switches to voice only and restricts the video data; paragraph 1659, mobile data limit, restrict background data)

Regarding claim 3, the rejection of claim 1 is incorporated, and Raleigh further discloses:
not to monitor how much the communication circuitry is used by the application when the application is included in the second list stored in the memory (see at least paragraphs 792-796, black list of applications not allowed)

Regarding claim 4, the rejection of claim 1 is incorporated, and Raleigh further discloses:
control, based on identifying that the button is in an off state, the setting related to the communication circuitry such that the application running in the background uses the communication circuitry regardless of whether the application is not included in the first list stored and satisfies the at least one condition (see at least fig 7H, background data showing on/off selection button; paragraph 736, user change settings selecting topics presented through the UI; paragraph 1659, mobile data limit, restrict background data for each app)

Regarding claim 5, the rejection of claim 1 is incorporated, and Raleigh further discloses:
update the first list or the second list based on a user input (see at least paragraphs 792-796)

Regarding claim 6, the rejection of claim 5 is incorporated, and Raleigh further discloses:
add the application to the first list based on a user input, or delete the application from the first list based on a user input (see at least paragraphs 792-796)

Regarding claim 7, the rejection of claim 5 is incorporated, and Raleigh further discloses:
add the application to the second list based on a user input, or delete the application from the second list based on a user input (see at least paragraphs 792-796)

Regarding claim 8, the rejection of claim 1 is incorporated, and Raleigh further discloses:
wherein the at least one condition comprises a state in which a function of the communication circuitry by the application is repeated above a reference value (see at least paragraph 1327, if service usage exceeds a threshold the user is notified, user selects a service policy that allows video chat services until the services reach a threshold and the service policy switches to voice only and restricts the video data; paragraph 1659, mobile data limit, restrict background data)

Regarding claim 9, the rejection of claim 1 is incorporated, and Raleigh further discloses:
wherein the communication circuitry comprises at least one of a wireless communication circuitry, a short-range communication circuitry, or a GPS (global positioning system) circuitry (see at least paragraphs 886, 1023, 1508; paragraph 1327 and 1659)

Regarding claim 10, the rejection of claim 1 is incorporated, and Raleigh further discloses:
wherein the first list is a white list stored in the memory, and wherein the second list is a black list stored in the memory (see at least paragraphs 792-796)

Regarding claims 11-15, the scope of the instant claims does not differ substantially from that of claims 1-4 and 8 and are rejected for the same reasons, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  KR20150066083 is a Samsung reference and it discusses applications associated with a whitelist and an active/inactive state.  It does not discuss the communication limitations but it is relevant in its teachings of using the whitelist in combination with another setting to determine whether to restrict the operations of an application.  Raleigh (‘671 and ‘237) also detail restricting application background data and whitelists.  WO2017084293 discloses comparing applications to a whitelist to determine if they need to be closed based on resource consumption threshold.  WO2017156676 discloses whitelist of applications and restricting applications based on abnormal execution to save system resources.  Pack discloses whitelists and restricting background data based on mobile data limit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194